FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/17/2021, 10/15/2021 and 03/14/2022(2) have been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Status of the Claims
This action is in response to papers filed 12/22/2021 in which claims 5-6, 8-11, 14, 16 and 24-25 were canceled; claims 17-18 and 26-27 were withdrawn; and claims 1-4, 7, 13, 15, and 21 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 1-4, 7, 12-13, 15, and 19-23 are under examination. 

Withdrawn Rejection
	The rejection of claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, in view of Applicant’s amendment to claim 21.


Modified Rejections
Modification Necessitated by Applicant’s Claim Amendments 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4, 7, 12-13, 15 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al (20 October 2011; US 2011/0256084 A1) in view of Streuli (28 November 2013; US 2013/0315852 A1), Ulmer et al (11 March 2004; WO 2004/019858 A2), and Kim et al (13 September 2012; US 2012/0230935 A1).
Regarding claims 1 and 21, Dixon teaches a hair straightening or hair relaxing composition comprising 0.1% to 50% by weight of a carboxylic acid such as maleic acid, malonic acid, citric acid or mixtures thereof, 2% by weight of a monoamine such as monoethanolamine or triethanolamine, and 0.1% to about 10.0% by weight of a viscosity modifying agent such as a copolymers of carboxyvinyl monomers including copolymers of (meth)acrylic acid and copolymers of maleic anhydride (Abstract; [0005]-[0042], [0049]-[0050], [0080]-[0084], [0121], [0124]-[0129], [0133]-[0134], [0138]-[0140], [0171]; Example 5; claims 1-7). Dixon teaches the hair straightening or hair relaxing composition is less irritating and damaging to a user’s skin and hair, as well as, provide greater manageability and less frizziness of the hair ([0017]-[0019] and [0171]).
It would have been obvious to one of ordinary skill in the art to select or include a polymeric acid compound and/or polymeric acid anhydride compound containing recurring units derived from maleic acid and/or maleic anhydride such as maleic/methylvinyl ether copolymer (PVM/MA copolymer) as the viscosity modifying agent of Dixon, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Streuli provides the guidance for selecting or st paragraph; page 4; page 12 and 16-18; claims 15-16 and 18), which is also one of the resultant objectives of the hair treatment products of Dixon. Thus, an ordinary artisan provided the guidance from the prior art would have looked to selecting or including a polymeric acid compound and/or polymeric acid anhydride compound containing recurring units derived from maleic acid and/or maleic anhydride such as maleic/methylvinyl ether copolymer (PVM/MA copolymer) as the viscosity modifying agent of Dixon with a reasonable expectation of obtaining a desired a hair straightening 
It would also have been obvious to optimize the concentrations of dicarboxylic acid, monoamine and polymeric acid compound and/or polymer acid anhydride compound in the composition of Dixon to amounts as claimed, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Dixon teaches 0.1% to 50% by weight of a dicarboxylic acid such as maleic acid, 2% by weight of a monoamine such as monoethanolamine or triethanolamine, and 0.1% to about 10.0% by weight of a viscosity modifying agent such as a copolymers of carboxyvinyl monomers including copolymers of (meth)acrylic acid and copolymers of maleic anhydride. Furthermore, Streuli teaches the inclusion of a polymeric acid compound and/or polymeric acid anhydride compound containing recurring units derived from maleic acid and/or maleic anhydride such as maleic/methylvinyl ether copolymer (PVM/MA copolymer) is in amount of 0.1% to 20% by weight (Streuli: claims 1-6, 9 and 12), as well as, Ulmer teaches the inclusion of a polymeric acid compound and/or polymeric acid anhydride compound containing recurring units derived from maleic acid and/or maleic anhydride such as maleic/methylvinyl ether copolymer (PVM/MA copolymer) is in amount of 0.1% to10% by weight (Ulmer: page 12, 3rd and 4th paragraphs). Thus, the concentrations of dicarboxylic acid, monoamine and polymeric acid compound and/or polymer acid anhydride compound in the composition as taught by the prior art falls within the ranges prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). It would have been obvious and customary for an ordinary artisan provided the guidance from the prior arts to determine the optimum wt% of non-polymeric acid, monoamine and polymeric acid anhydride compound in the composition by routine optimization so as to achieve the desired hair restructuring composition that is less irritating and damaging to a user’s skin and hair, as well as, provide greater manageability, softness and less frizziness to the hair. 
While Dixon teaches monoamine such as monoethanolamine is present in an amount of 2% by weight, this amount of 2% by weight is close to the claimed “about 3” and thus, the courts have stated that “even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). 
Alternatively, it would have been reasonably obvious to optimize the concentration of monoamine of Dixon such that it is higher than 2% by weight or about prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
As such, absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the wt% of non-polymeric acid, monoamine and polymeric acid anhydride compound in the composition would have been obvious at before the effective filing date of applicant's invention. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 I-II.
Regarding claims 2-4, Dixon teaches the composition can further contain another carboxylic acid, by teaching that the carboxylic acid can be mixtures of carboxylic acids chosen from dicarboxylic acids, tricarboxylic acids, or mixtures of dicarboxylic acids and tricarboxylic acids ([0005], [0011], [0032], [0038]-[0039]; claims 1, 3-4 and 9-11). Dixon teaches the suitable dicarboxylic acid include malic acid ([0032] and [0038]; claims 3 and 10). 

Regarding claims 12-13, Dixon teaches the composition further contains oxidizing agents and reducing agents (Dixon: [0126]-[0129]). Ulmer teaches the straightening composition further contains reducing agents and oxidizers (Ulmer: page 12, 2nd paragraph; pages 17-18).
Regarding claim 15, Dixon teaches the composition is a hair straightening or relaxing composition that contains reducing agents such as urea (Dixon: [0126]-[0129]). Ulmer teaches the straightening composition contains reducing agent such as an ester of thioglycolic acid (thioglycolate) (Ulmer: pages 17-18).
Regarding claims 19 and 20, as discussed above, Dixon in view of Streuli and Ulmer teaches hair straightening or relaxing composition containing 0.1% to 50% by weight of a dicarboxylic acid such as maleic acid, 2% by weight of a monoamine such as monoethanolamine or triethanolamine, and 0.1% to about 10.0% by weight of a viscosity modifying agent such as a copolymers of carboxyvinyl monomers including copolymers of (meth)acrylic acid and copolymers of maleic anhydride, wherein the composition further contains oxidizing agents and reducing agents.  While Dixon in view of Streuli and Ulmer does not expressly mentioned “kit,” it is however, noted that the hair straightening or relaxing composition containing 0.1% to 50% by weight of a dicarboxylic acid such as maleic acid, 2% by weight of a monoamine such as monoethanolamine or triethanolamine, 0.1% to about 10.0% by weight of a viscosity modifying agent such as a copolymers of carboxyvinyl monomers including copolymers of (meth)acrylic acid and copolymers of maleic anhydride, oxidizing agents and In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004). Note that the hair conditioning agents as recited in claims F1 and 12 were made optional, thereby are interpreted as not part of the Kit.
Regarding claims 22-23, Dixon teaches the composition further contains oxidizing agents and reducing agents (Dixon: [0126]-[0129]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. 
Applicant argues by alleging that Dixon only discloses monoethanolamine (MEA) in a laundry list of suitable pH adjustors, and the only amount disclosed in Dixon for pH adjustor was 2 wt%, which was below the claimed “about 3 to about 8 wt% of one or more monoamines.” Applicant alleged that based on the teachings of the references, a skilled artisan would not have had any reason to include a pH adjustor in an amount 50% greater than the sole disclosure in Dixon of 2 wt%. (Remarks, page 7, last paragraph).

but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). 
Alternatively, it would have been reasonably obvious to optimize the concentration of monoamine of Dixon such that it is higher than 2% by weight or about 3% to about 8% by weight as claimed in view of the guidance from Kim, which teaches that hair straightener composition comprising an organic acid such as citric acid, and an alkaline agent such as monoethanolamine, wherein the suitable amount of alkaline agent in a hair straightener composition is from 0.1-10 wt%, and preferably 2.0-5.0 wt% (Kim: Abstract; [0010]-[0011], [0013], [0018], [0020], [0023]-[0025], [0033]-[0034] and [0042]-[0043]), which not only encompassed in the amount of monoamine used in Dixon, but also overlaps the claimed parameter for monoamine. Thus, the Courts have stated: where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
As such, absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the wt% of non-polymeric acid, monoamine and polymeric acid anhydride compound in the composition would have In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 I-II.
Applicant is further noted that [t]o establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
As a result, for at least the reason discussed above, claims 1-4, 7, 12-13, 15 and 19-23 remain rejected as being obvious and unpatentable over the combined teachings of Dixon, Streuli, Ulmer and Kim in the pending 103 rejection as set forth in this office action.

Claims 1-3, 7, 12-13, 15 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlandi (WO 2016/207840 A1; filing date: 24 June 2016) in view of Streuli (28 November 2013; US 2013/0315852 A1) and Ulmer et al (11 March 2004; WO 2004/019858 A2).
Regarding claims 1 and 21, Orlandi teaches protective and restructuring hair composition such as a straightening composition comprising a dicarboxylic acid such as maleic acid, and a monoamine such as monoethanolamine, wherein dicarboxylic acid is present in an amount of between 0.3% and less than 5% by weight and the monoethanolamine is present in an amount of 3% to 20% by weight (Abstract; page 1, lines 5-8; page 5, lines 7-9; pages 7-8; page 10, lines 12-15; pages 15 and 17; page 20, 
However, Orlandi does not teach the polymeric acid compound and/or polymeric acid anhydride compound containing recurring units derived from maleic acid and/or maleic anhydride of claims 1 and 21.
Regarding the polymeric acid compound and/or polymeric acid anhydride compound containing recurring units derived from maleic acid and/or maleic anhydride of claims 1 and 21, Streuli teaches a hair straightening composition comprising a polymeric acid compound and/or polymeric acid anhydride compound containing recurring units derived from maleic acid and/or maleic anhydride such as maleic/methylvinyl ether copolymer (PVM/MA copolymer), wherein the composition enhances hair properties by providing improvement in anti-frizzing, shine, manageability and softness (Streuli: Abstract; [0004], [0027], [0029], [0033], [0041], [0042], [0045]-[0046], [0084], [0086] and [0098]; Table 1; claims 1-6, 9, 16 and 20-21). Streuli teaches the polymeric acid compound and/or polymeric acid anhydride compound containing recurring units derived from maleic acid and/or maleic anhydride such as maleic/methylvinyl ether copolymer (PVM/MA copolymer) is present in the composition in an amount of 0.1% to 20% by weight (Streuli: claims 1-6, 9 and 12).
It would have been obvious to one of ordinary skill in the art to include a polymeric acid compound and/or polymeric acid anhydride compound containing recurring units derived from maleic acid and/or maleic anhydride such as maleic/methylvinyl ether copolymer (PVM/MA copolymer) in the composition of Orlandi, 
One of ordinary skill in the art would have reasonable expectation of success of including a polymeric acid compound and/or polymeric acid anhydride compound containing recurring units derived from maleic acid and/or maleic anhydride such as maleic/methylvinyl ether copolymer (PVM/MA copolymer) in the hair straightening composition of Orlandi because Ulmer provides the reasonable expectation that the inclusion of polymers containing repeating units of maleic anhydride such as those of Streuli to a hair restructuring composition such as a hair straightening or hair relaxing composition would provide the desired hair properties of improved manageability, smoothness and softness (Ulmer: Abstract; page 1, 1st paragraph; page 4; page 12 and 16-18; claims 15-16 and 18), which is also one of the resultant objectives of the hair treatment products of Orlandi. Thus, an ordinary artisan provided the guidance from the 
It would also have been obvious to optimize the concentrations of dicarboxylic acid, monoamine and polymeric acid compound and/or polymer acid anhydride compound in the composition of Orlandi in view of Streuli and Ulmer to amounts as claimed, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Orlandi teaches the hair straightening composition contains dicarboxylic acid such as maleic acid in an amount of between 0.3% and less than 5% by weight and monoethanolamine in an amount of 3% to 20% by weight. Furthermore, Streuli teaches the inclusion of a polymeric acid compound and/or polymeric acid anhydride compound containing recurring units derived from maleic acid and/or maleic anhydride such as maleic/methylvinyl ether copolymer (PVM/MA copolymer) is in amount of 0.1% to 20% by weight (Streuli: claims 1-6, 9 and 12), as well as, Ulmer teaches the inclusion of a polymeric acid compound and/or polymeric acid anhydride compound containing recurring units derived from maleic acid and/or maleic anhydride such as maleic/methylvinyl ether copolymer (PVM/MA copolymer) is in amount of 0.1% to10% by weight (Ulmer: page 12, 3rd and 4th paragraphs). Thus, the concentrations of dicarboxylic acid, monoamine and polymeric prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  It would have been obvious and customary for an ordinary artisan provided the guidance from the prior arts to determine the optimum wt% of non-polymeric acid, monoamine and polymeric acid anhydride compound in the composition by routine optimization so as to achieve the desired hair restructuring composition. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the wt% of non-polymeric acid, monoamine and polymeric acid anhydride compound in the composition would have been obvious at before the effective filing date of applicant's invention. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 I-II.
Regarding claims 2-3, Orlandi teaches that at least one dicarboxylic acids can be present in the composition, thereby provided guidance for more than one or additionally another dicarboxylic acid selected fumaric acid and citraconic acid (page 12, lines 12-15).

Regarding claims 12-13 and 15, Orlandi teaches the straightening composition further contains reducing agents such as thiolactic acid, thioglycolic acid or cysteamine (Orlandi: page 15). Ulmer teaches the straightening composition contains reducing agent such as an ester of thioglycolic acid (thioglycolate) (Ulmer: pages 17-18).
Regarding claims 19 and 20, Orlandi teaches a kit containing the straightening composition, active agents for chemically treating hair such as reducing agents, and hair conditioning agents (Orlandi: pages 42-46).
Regarding claims 22 and 23, Orlandi teaches the hair restructuring composition further contains oxidizing agent such as a peroxide (Orlandi: pages 35-36 and 42-45).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. 
Applicant argues by alleging that Orlandi discloses that the maleic acid polymerizes with PVP in situ, such that maleic acid is not present in the composition in a non-polymeric form. (Remarks, page 8, 1st paragraph).

in situ, the in situ polymerization occurs when the final composition is used on hair, as per Orlandi, the vinylic monomer (maleic acid) and nonionic nitrogen-containing polymer (PVP) are capable of reacting on hair by exploiting, as trigger agents, the compositions and conditions used in convention hair treatment (Orlandi, page 4, lines 29-32). Thus, the maleic acid in the composition of Orlandi before application on hair or before use of the composition, remains in the non-polymeric form.
As a result, for at least the reason discussed above, claims 1-3, 7, 12-13, 15 and 19-23 remain rejected as being obvious and unpatentable over the combined teachings of Orlandi, Streuli and Ulmer in the pending 103 rejection as set forth in this office action.

New Rejections
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlandi (WO 2016/207840 A1; filing date: 24 June 2016) in view of Streuli (28 November 2013; US 2013/0315852 A1) and Ulmer et al (11 March 2004; WO 2004/019858 A2), as applied to claims 1-2 above, and further in view of Dixon et al (20 October 2011; US 2011/0256084 A1).

However, Orlandi, Streuli and Ulmer do not teach the additional carboxylic acid is malic acid of claim 4.
Regarding claim 4, Dixon teaches a hair straightening or hair relaxing composition comprising 0.1% to 50% by weight of a carboxylic acid such as maleic acid, malonic acid, citric acid or mixtures thereof, 2% by weight of a monoamine such as monoethanolamine or triethanolamine, and 0.1% to about 10.0% by weight of a viscosity modifying agent such as a copolymers of carboxyvinyl monomers including copolymers of (meth)acrylic acid and copolymers of maleic anhydride (Abstract; [0005]-[0042], [0049]-[0050], [0080]-[0084], [0121], [0124]-[0129], [0133]-[0134], [0138]-[0140], [0171]; Example 5; claims 1-7). Dixon teaches the hair straightening or hair relaxing composition is less irritating and damaging to a user’s skin and hair, as well as, provide greater manageability and less frizziness of the hair ([0017]-[0019] and [0171]). Dixon teaches the composition can further contain another carboxylic acid, by teaching that the carboxylic acid can be mixtures of carboxylic acids chosen from dicarboxylic acids, tricarboxylic acids, or mixtures of dicarboxylic acids and tricarboxylic acids ([0005], [0011], [0032], [0038]-[0039]; claims 1, 3-4 and 9-11). Dixon teaches the suitable dicarboxylic acid include malic acid ([0032] and [0038]; claims 3 and 10).
It would have been obvious to one ordinary skill in the art to include an additional dicarboxylic acid such as malic acid in the composition of Orlandi, and produce the claimed invention. One of ordinary skill in the art would have been motivate to do so because as discussed above, Dixon provided the guidance to do so by teaching that prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613